Order filed, December 3, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00842-CV
                                 ____________

                          RAMESH KAPUR, Appellant

                                            V.

U.S. BANK NATIONAL ASSOCIATION AS INDENTURE TRUSTEE FOR
  THE HOLDERS OF THE CIM TRUST 2017-3 MORTGAGE-BACKED
                NOTES, SERIES 2017-3, Appellee


                    On Appeal from the 334th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-87850


                                     ORDER

      The reporter’s record in this case was due November 27, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Cynthia Berry, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant.